IN THE SUPREME COURT OF PENNSYLVANIA
                           EASTERN DISTRICT


IN THE INTEREST OF: C.E.L.M.P., A        : No. 254 EAL 2017
MINOR                                    :
                                         :
                                         : Petition for Allowance of Appeal from
PETITION OF: T.T., MOTHER                : the Order of the Superior Court


                                    ORDER



PER CURIAM

     AND NOW, this 31st day of July, 2017, the Petition for Allowance of Appeal is

DENIED.